DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-2 in the reply filed on 06/14/2022 is acknowledged.  Withdrawal of Claims 3-17, in the reply filed by the Applicant on 06/14/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2019-00149, filed on 01/08/2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 09/09/2021 and 05/27/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “main constituent” renders the claim indefinite.  It is unclear as to what amount of a component, in this case Mg2SiO4, constitutes the component to be a “main constituent” versus not a “main constituent”; for example, the component comprising 30% or more, 50% or more, being the component with the most % by mass, etc.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to be a component being having the largest % by mass within the coating.

	In regards to Claims 1-2, the phrases “correlation distribution chart of a characteristic X-ray intensity and a surface height of the primary coating” and “laid out by projecting the surface height of the primary coating and constituent information in the primary coating on a plane parallel to the base sheet side” render the claims indefinite.  It is unclear as to what parameters and conditions constitute “a characteristic X-ray intensity”, e.g. x- and y-axes, X-ray settings, etc. and how such information is presented and calculated in a “correlation distribution chart” wherein “a surface height of the primary coating” and “constituent information in the primary coating on a plane parallel to the base sheet side” are both applied to said “correlation distribution chart.  In particular, it is unclear, for example, as to what units of measure in the axes are being presented in said “correlation distribution chart”.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrases render the claims indefinite.
	For purposes of Office examination, the Examiner is unable to apply specific prior art to the aforementioned limitations in the phrases as discussed above, due to lack of clarity.

	In regards to Claim 1, the phrases “designating the primary coating existing at the base steel sheet side…as an ‘anchoring oxide layer region’, and designating the primary coating existing at the primary coating side…as a ‘surface oxide layer region’” and “total area S5 of regions which is anchoring oxide layer regions and is also Al concentrated regions” render the claim indefinite.  Regarding the first phrase, it is unclear as to how such a “anchoring oxide layer region” and “surface oxide layer region” both exist at the location defined as “H0+0.2µm” and how such regions are differentiated.  Thus, the specific structure and definitions of such regions is not clearly defined in the claim.  Additionally, it is unclear as to the term S5 within the second phrase as to if the term includes the sum of the area anchoring oxide layer regions and Al concentrated regions, or if the term S5 refers to an area of a region within the area anchoring oxide layer region that also has Al concentrated regions.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply specific prior art to the aforementioned limitations in the phrases as discussed above, due to lack of clarity.

	In regards to Claim 2, the phrases “(5) a ratio of a total content…:0.1 to 6.0 mass%” and  “(6) a ratio of a total content…:0.1 to 6.0 mass%” render the claim indefinite.  It is unclear as to how a ratio of a total content of elements as recited in (5) and (6) to the Mg2SiO4 can be expressed in mass%, since one of ordinary skill in the art would recognize that the ratio would calculate the mass% of the recited elements to the mass% of the Mg2SiO4, which would result in a unitless value.  Additionally, given the previous recitation in Claim 1, upon which Claim 2 is dependent on, recites Mg2SiO4 as being a “main constituent”, it is unclear as to how the recited elements within (5) and (6) of the phrases would have a ratio greater than 1 (i.e. 1-6.0), that is, having a larger mass % in the primary coating as claimed.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply specific prior art to the aforementioned limitations in the phrases as discussed above, due to lack of clarity.

In addition to the rejections set forth above, Claim 2 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, this claim is rejected for the reasons set forth above on the claims from which the claim respectfully depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2009/0047537 (Nanba).
In regards to Claims 1-2, Nanba teaches an oriented magnetic steel plate with excellent coating adhesion and coating edge peeling resistance, having a primary coating having forsterite as its main ingredient on the surface (Abstract), wherein a magnetic steel hot rolled plated used in the manufacturing process comprises, by mass %, C:0.10% or less, Si: 1.8-7%, Mn: 0.02-0.30%, a total of one or more of S and Se: 0.001-0.040%, acid soluble Al: 0.010-0.065%, N: 0.0030-0.0150%, and the balance of Fe and unavoidable impurities – corresponding to and/or overlapping with the claimed limitations of a grain-oriented electrical steel sheet comprising a base steel sheet having a chemical composition, by mass %, C: 0.0050% or less, Si: 2.5-4.5%, Mn: 0.02-0.20%, one or more elements selected from the group comprised of S and Se: total of 0.005% or less, N:0.010% or less and having a balance of Fe and impurities, a primary coating formed on a surface of the base steel sheet and comprising Mg2SiO-4 as a main constituent (instant Claim 1).  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Regarding the disclosure of Nanba having soluble Al: 0.010-0.065% and the claimed limitation of sol. Al: 0.010% or less, it is well-settled that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.
Therefore, the teaching of Nanba regarding the sol. Al content is prima facie obvious regarding the claimed limitation of sol. Al: 0.010% or less (instant Claim 1), particularly given that the two taught ranges overlap at the point of 0.010%.  
Additionally, Nanba teaches that the oriented magnetic steel plate is characterized in that the primary coating contains one or more of Ce, La, and Y, amongst others, in an areal weight per side of 0.001 to 1000 mg/m2 (¶13), and additionally that the primary coating contains one or more of Sr, Ca, and Ba in an areal weight per side of 0.01 to 100 mg/m2 (¶15) – corresponding to the primary coating comprising one or more elements selected from a group comprising Y, La, and Ce and one or more elements selected from a group comprising Ca, Sr, and Ba (instant Claim 2).
Nanba also teaches that when the steel contains Al, Al diffuses in the steel surface during annealing and reacts with the forsterite to form an Al composite oxide at the bottom of the primary coating, and that addition of compounds of Ce, La, and Y, amongst others, in MgO improves the edge peeling resistance and thus interfacial adhesion (¶52), such that via EPMA analysis, the copresence of the Ce and other additive metals with the copresent substance of Al is confirmed and has a high possibility of changing the coating and interface physical properties (¶53).  Nanba additionally discloses that the addition of Sr, Ca, and Ba compounds, the diffusion of said compounds into the decarburized film forms oxides to make the formation of an interfacial wedge structure more stable and thus improve the physical properties of the primary coating (¶56).  Nanba teaches that to improve the watt loss, the thickness of the steel plate is preferably less than 0.30 mm, and for a thickness of the steel plate Ts, in mm, and average film thickness of the primary coating Tf,, in µm, the ratio is preferably 0.2-20 in range, corresponding to a Tf value range of 0.015-1.5 µm; given that instant Claim 1 sets forth that the edge of the primary range is measured to be the center of the primary film H0+0.2µm, one of ordinary skill in the art would recognize that the primary film thickness as claimed would correspond to a value of approximately 0.4 µm, which lies in the Tf range taught by Nanba (instant Claim 1).
Although Nanba does not explicitly teach the limitations directed to the correlation distribution chart, the maximum value of a characteristic X-ray intensity of Al being 20% or more of the maximum value of Al as the Al concentrated region, and the primary coating satisfying the conditions of (1)-(4) in instant Claim 1, nor the correlation distribution chart, the maximum value of a characteristic X-ray intensity of Ca, Sr, and Ba being 20% or more of the maximum value as a Ca group element concentrated region, and the primary coating satisfying the conditions of (5)-(7) in instant Claim 2, Examiner firstly notes the indefiniteness issues with the phrases associated with the limitations as discussed in the §112(b) rejections above.  Furthermore, given that Nanba teaches a substantially similar product in terms of the composition of the base steel sheet and the composition and thickness of the primary coating layer, one of ordinary skill in the art would expect such a product to exhibit substantially similar properties, including the characteristics as discussed above, including the limitations directed to the Al concentrated region, and fulfillments of conditions (1)-(7) as claimed.  Additionally, given that Nanba teaches a process of manufacturing the oriented magnetic steel plate coated with a primary coating layer that is substantially similar to that of the instant application, one of ordinary skill in the art would expect such a product to exhibit substantially similar properties, including the fulfillments of conditions (1)-(7) as claimed.
As to Claims 1-2, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Nanba teaches a method for manufacturing the oriented magnetic steel sheet coated with a primary coating, including: producing a cast slab from molten steel having the composition as disclosed by Nanba for the base steel sheet (¶34), hot rolling, performing cold rolling a number of times including process annealing (¶35), then treated by decarburization annealing and nitridation as needed (¶36), wherein the steel plate surface is then coated with MgO powder, which includes one or more of a Ce, La, and Y compound, in an amount of 0.01 to 14 mass% to the MgO in a variety of forms (¶¶38-39), as well as Ti compounds in a content of 0.5-10 mass% with respect to the MgO (¶43), and additionally Sr, Ca, and Ba in the annealing separator in a variety of forms for improvement of the edge peeling resistance (¶44) in the content of 0.1-10% in respect to MgO (¶45), wherein the MgO powder is coated and dried on the surface in the state of an aqueous slurry (¶37) wherein the plate with the annealing separator is held at a temperature of 800 °C (¶46), and final annealing by raising the temperature to 1100 °C or more (¶37).   This is the same method used by Applicants to produce the claimed product.  In particular, Applicant teaches molten steel being casted to manufacture a slab (¶63), followed by a hot rolling process (¶75), a cold rolling process one or more times, accompanied with process annealing, and additional cold rolling (¶77), a decarburization annealing process and nitridation as needed (¶80), followed by an aqueous slurry forming the annealing separator (¶81), wherein the annealing separator contains MgO as its main constituent and one or more of Y, La, and Ce, and one or more of Ca, Sr, and Ba (¶86) in certain amounts (¶87), and optionally Ti (¶96), wherein said annealing separator is dried and followed with finish annealing in a temperature of 1150-1250 °C (¶82).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the limitations directed to the correlation distribution chart, the maximum value of a characteristic X-ray intensity of Al being 20% or more of the maximum value of Al as the Al concentrated region, and the primary coating satisfying the conditions of (1)-(4) in instant Claim 1, and the correlation distribution chart, the maximum value of a characteristic X-ray intensity of Ca, Sr, and Ba being 20% or more of the maximum value as a Ca group element concentrated region, and the primary coating satisfying the conditions of (5)-(7) in instant Claim 2.
Furthermore, given that Nanba teaches that the mass% amounts of Ce, La, and Y (¶38), and that mass% amounts of Ti (¶43) and Sr, Ca, and Ba (¶45) affect the properties of edge peeling resistance; one of ordinary skill in the art would have found it obvious to have optimized the relative amounts of such components with the annealing separator of Nanba, following the teachings of Nanba regarding edge peeling resistance.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Therefore, it would be prima facie obvious that the product of Nanba would possess the features of instant Claims 1 and 2 for the reasons discussed above.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2018/0371576 (Park) teaches an annealing separator for an oriented electrical steel sheet, an oriented electrical steel sheet, and a manufacturing method of an oriented electrical steel sheet, wherein an annealing separator for an oriented electrical steel sheet including: a first component including a Mg oxide or a Mg hydroxide; and a second component including one kind among oxides and hydroxides of a metal selected from Al, Ti, Cu, Cr, Ni, Ca, Zn, Na, K, Mo, In, Sb, Ba, Bi, and Mn, or two or more kinds thereof, and of which Equation 1 below is satisfied, an oriented electrical steel sheet manufactured by using the same, and a manufacture method of an oriented electrical steel sheet, are provided (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784